DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
In response to the argument, Kilroy '981, Miller '196, and Vesto '809 alone or in combination do not disclose, teach, or suggest at least the elements of Claim 1, "locate devices that are in the operating room, pair the surgical hub with a second device of the surgical system in the operating room." The Office action relies on Kilroy '981 to teach the previous limitation of Claim 1 pair the surgical hub with a second device of the surgical system. Kilroy '981 does not teach the amended element of Claim 1 "pair the surgical hub with a second device of the surgical system in the operating room." Kilroy '981 also does not teach "locate devices that are in the operating room". Miller '196, and Vesto '809 do not cure the deficiencies of Kilroy '981 discussed above.
Examiner disagrees, Kilroy teaches in [0264]:
[0264] FIG. 36 shows one embodiment of a screen shot of a display 600. In this example, the operator 1 selects an input device 500. As shown in FIG. 36, two input devices 500 are available to be selected by the operator 1. These input devices 500 are two wireless controllers 514, but other input devices 500 can be depicted on the display 600 (e.g., wired controllers). As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. The camera 304 can be considered a hyperdexterous surgical tool 300. Other controllable objects can be depicted on the display 600. The operator 1 can select one of the input device icons. The operator 1 can select one of the controllable object icons. In some embodiments, the operator 1 selects an input device icon and then selects a controllable object icon in sequence, which will cause the selected input device to be paired with and control the selected controllable object. In another embodiment, the operator 1 may run a finger between the input device icon and the controllable object icon on a 

Examiner submits that the device is displaying tools that are available in the operating room (or at least where the surgery is occurring, which would logically be an operating room),  therefore it would have been obvious that this renders obvious the claimed limitation of locating devices in the operating room and pairing them.
In response to the argument, In an effort to expedite prosecution, the Applicant has amended Independent Claims 2 and 10 to further define over the cited art. Amended Independent Claim 2 recites, in relevant part, a surgical hub comprising a control circuit configured to store usage data of the first device and second device in the storage medium. Applicant submits that Kilroy '981 and Kang '283, taken alone or in combination, fail to disclose, teach, or suggest each and every element recited in amended Independent Claim 2. Therefore, Applicant requests that the 35 U.S.C. §103 rejection to Independent Claim 2 be withdrawn. The above-provided discussion applies with the same or similar force to Independent Claim 10. Therefore, Applicant requests that the 35 U.S.C. §103 rejection to Independent Claim 10 be withdrawn.
Examiner disagrees, Examiner submits that Kang teaches storing the results of the analysis on the various devices, as well as using other data from the resource database to make these decisions. Examiner submits that this renders obvious the amended claimed limitations, as this would store data on the resource history of the system and devices. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1, 3-5, 7-9, 11-13 and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (U.S. 2015/0038981), hereinafter Kilroy in view of Miller (WO 2014/134196), in view of Vesto (U.S. 9,052,809). 
With respect to claim 1, Kilroy teaches a surgical hub (fig. 34, 400) for use with a surgical system in a surgical procedure performed in an operating room (fig. 34, surgeon 500 remote from operating room), wherein the surgical hub comprises a control circuit configured to: 
locate devices that are in the operating room ([0264], As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. )
pair the surgical hub with a first device of the surgical system (fig. 36 and [0264], operator 1 selects a controllable object icon which causes the device to be paired with and control the selected controllable object); 
assign a first identifier to the first device ([0265], e.g. labeled Tool 3); 
pair the surgical hub with a second device of the surgical system ([0264], input device 500); 
assign a second identifier to the second device ([0264], display an association between the input device and the controlled object); and 
selectively pair the first device with the second device based on perioperative data ([0264], based on the input data from the operator or surgeon, the objects are paired for control).
Kilroy fails to explicitly teach the data is derived from at least one of hub-situational awareness, hub-spatial awareness, and cloud data.

Miller teaches the data is derived from at least one of hub-situational awareness, hub-spatial awareness, and cloud data (entire document, page 12, lines 15-30, “in response to a "start IV" command uttered by doctor 102, situationally aware device 1 10 may transmit a signal to a team member or situationally aware device 1 16, to commence an intravenous drip.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kilroy which teaches a hub to pair a remote device with a local device in a surgical setting with the teaching of Miller which teaches pairing of devices in order to more easily utilize devices in the system of Kilroy.
 Vesto teaches wherein hub-situational awareness is inferred from data related to a current surgical procedure (Vesto, column 5, line 45 – column 6, line 40, The following are some other examples of healthcare specific situational applications, which can be built using systems and methods disclosed herein. Examiner notes that a surgery is not one of the disclosed examples, but it would be obvious to apply the logic and workflow to such a situation as taught by Vesto)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kilroy which teaches a hub to pair a remote device with a local device in a surgical setting with the teachings of Vesto which teaches the use of situational awareness to allow for better medical outcomes in the system of Kilroy.



With respect to claim 4, Kilroy teaches the surgical hub of claim 1,wherein the pairing between the first device and the second device defines a control pathway for transmitting control actions from the second device to the first device (fig. 34, the communication path for controlling the tools; [0267], outputs from the tools 300 sent to the input device 500).

With respect to claim 5, Kilroy teaches the surgical hub of claim 1, wherein the control circuit is further configured to: pair the surgical hub with a third device of the surgical system; assign a third identifier to the third device; sever the pairing between the first device and the second device; and selectively pair the first device with the third device [0264], the operator will select the controllable device and control the selected device, such as tool 1, tool 2, etc. inherently severing the controlled connection between the previous device).

With respect to claim 7, Kilroy teaches the surgical hub of Claim 5, wherein the pairing between the first device and the third device defines a communication pathway there between (fig. 34, communications pathway between the operator controls and the tools).

With respect to claim 8, Kilroy teaches the surgical hub of Claim 5, wherein the pairing between the first device and the third device defines a control pathway for transmitting control 

With respect to claim 21, Kilroy teaches the hub-situational awareness of Claim 1, but fails to explicitly teach wherein the data is received from a historical surgical procedure database.
Vesto teaches wherein the data is received from a historical surgical procedure database (Vesto, column 9, line 5-15, The event history database 647 is used by the complex event processing engine 646 to reference historical events.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kilroy which teaches a hub to pair a remote device with a local device in a surgical setting with the teachings of Vesto which teaches the use of situational awareness to allow for better medical outcomes in the system of Kilroy.
With respect to claim 22, Kilroy teaches the hub-situational awareness of Claim 1, but fails to explicitly teach wherein the data is received from instruments currently employed in the surgical procedure (Vesto, column 5, line 45 – column 6, line 40, situationally aware event processing application can be built which monitors alerts from bedside medical devices such as patient monitors, pulse oximetry, ventilators, etc.)
Vesto teaches wherein the data is received from instruments currently employed in the surgical procedure (Vesto, column 5, line 45 – column 6, line 40, situationally aware event processing application can be built which monitors alerts from bedside medical devices such as patient monitors, pulse oximetry, ventilators, etc.)


With respect to claim 23, Kilroy teaches the hub-situational awareness of Claim 1, but fails to explicitly teach wherein the data is received from both a historical surgical procedure database and the instruments currently employed in the surgical procedure 
wherein the data is received from both a historical surgical procedure database (Vesto, column 9, line 5-15, The event history database 647 is used by the complex event processing engine 646 to reference historical events.)
and the instruments currently employed in the surgical procedure (Vesto, column 5, line 45 – column 6, line 40, situationally aware event processing application can be built which monitors alerts from bedside medical devices such as patient monitors, pulse oximetry, ventilators, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kilroy which teaches a hub to pair a remote device with a local device in a surgical setting with the teachings of Vesto which teaches the use of situational awareness to allow for better medical outcomes in the system of Kilroy.

Claims 9, 11-13, 15-16, and 21-23 correspond to claims 1, 3-5, 7-8 and 24-29, and are rejected accordingly.
.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (U.S. 2015/0038981), hereinafter Kilroy, in view of Kang et al. (U.S. 2016/0323283), hereinafter Kang.
With respect to claim 2, Kilroy teaches a surgical hub (fig. 34, 400) for use with a surgical system in a surgical procedure performed in an operating room (fig. 34, surgeon 500 remote from operating room), wherein the surgical hub comprises a control circuit configured to: pair the surgical hub with a first device of the surgical system (fig. 36 and [0264], operator 1 selects a controllable object icon which causes the device to be paired with and control the selected controllable object); assign a first identifier to the first device ([0265], e.g. labeled Tool 3); pair the surgical hub with a second device of the surgical system ([0264], input device 500); assign a second identifier to the second device ([0264], display an association between the input device and the controlled object); and selectively pair the first device with the second device based on perioperative data ([0264], based on the input data from the operator or surgeon, the objects are paired for control).
Kilroy however fails to teach further comprising a storage medium, wherein the control circuit is further configured to store a record indicative of the pairing between the first device and the second device in the storage medium. 
 Kang teaches maintaining a pairing history of devices, corresponding to a record of pairing between a first and second device ([0073]).  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kilroy which teaches a hub to pair a remote device with a local device in a surgical setting with the teaching of Kang of maintaining a history of paired devices in order to authenticate the connection based on previous pairings as Kang teaches in the cited section.
Claim 10 corresponds to claim 2, and is rejected accordingly.

Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (U.S. 2015/0038981), hereinafter Kilroy in view of Miller (WO 2014/134196), in view of Vesto (U.S. 9,052,809), in view of Kang et al. (U.S. 2016/0323283), hereinafter Kang.
With respect to claim 6, Kilroy teaches the surgical hub of claim 5, however fails to teach wherein the control circuit is further configured to store a record indicative of the pairing between the first device and the third device in the storage medium.  
Kang teaches maintaining a pairing history of devices, corresponding to a record of pairing between a first and second device ([0073]). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Kilroy which teaches a hub to pair a remote device with a local device in a surgical setting with the teaching of Kang of maintaining a history of 
Claim 14 corresponds to claim 6, and is rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA NGUYEN/Primary Examiner, Art Unit 2442